Citation Nr: 1435722	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability prior to September 11, 2009.

2.  Entitlement to an initial disability rating in excess of 30 percent for a right knee disability as of September 11, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In July 2010, the Board remanded the right knee claim and a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In May 2010, the Veteran presented sworn testimony during a Travel Board hearing in Lincoln, Nebraska, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was afforded a VA examination for his right knee in November 2010.  At that time, he reported having undergone a right knee arthroscopy in April 2010 at the Omaha VA Medical Center (VAMC).  He intimated that he continued to receive treatment for persistent pain.  Despite this evidence of outstanding relevant VA treatment records, no VA treatment records relating to the Veteran's arthroscopy or dated later than August 2009 have been associated with the claims file.  The case must be remanded to obtain the outstanding VA treatment records.  38 C.F.R. § 3.159 (2013).

As noted above, the Board also remanded the Veteran's claim for TDIU as raised by his right knee claim under Rice v. Shinseki.  The November 2010 VA examiner opined that the Veteran would be unable to return to his previous job as a welder and that his right knee disability had significant effects on his usual occupation.  However, it does not appear that the Veteran has been afforded written notice of the information necessary to substantiate TDIU claim or the appropriate claim form.  Without such notice and information regarding the Veteran's prior work history and education, the Board cannot fully and fairly adjudicate the TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Omaha VA Medical Center since June 2009, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with the appropriate notice accompanied by the claims forms necessary to file and complete a TDIU claim on a schedular and extraschedular basis.

3.  After completing the above actions and any other notification or development deemed necessary, such as a VA examination, the claim for increased initial ratings for a right knee disability should be readjudicated.  Thereafter, the Veteran's claim of entitlement to TDIU should be readjudicated, including consideration of whether to submit the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



